Electronically Filed
                                                    Supreme Court
                                                    SCWC-29818
                                                    22-NOV-2011
                                                    02:48 PM



                         NO. SCWC-29818


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        FRANK O. LOHER, Petitioner/Petitioner-Appellant, 


                               vs.


        STATE OF HAWAI'I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

       (ICA NO. 29818; SPP NO. 05-1-0067; CR. NO. 99-1621)


     ORDER (1) REJECTING APPLICATION FOR WRIT OF CERTIORARI

    FILED ON OCTOBER 17, 2011 AND (2) DISMISSING APPLICATION

     FOR WRIT OF CERTIORARI AND MOTION TO SERVE RESPONDENTS

                    FILED ON NOVEMBER 7, 2011

 (By: Nakayama, Acting C.J., Duffy, J. and Circuit Judge Kim,

     in place of Recktenwald, C.J., recused; and Acoba, J.,

            dissenting, with whom McKenna, J., joins)


          Petitioner/Petitioner-Appellant Frank O. Loher’s


application for writ of certiorari, filed on October 17, 2011, is


hereby rejected. 


          IT IS FURTHER ORDERED that the application for writ of


certiorari and motion to serve respondents, filed on November 7,


2011 by Petitioner/Petitioner-Appellant Frank O. Loher, pro se, 


are hereby dismissed inasmuch as Petitioner is represented by

counsel and Petitioner was not granted permission to appear as


pro se co-counsel. 


          DATED:   Honolulu, Hawai'i, November 22, 2011.

Jacob M. Merrill,              /s/ Paula A. Nakayama

for petitioner/

petitioner-appellant           /s/ James E. Duffy, Jr.

on the application

                               /s/ Glenn J. Kim





        DISSENT BY ACOBA, J., IN WHICH MCKENNA, J., JOINS


          I would grant the application for certiorari filed on


October 17, 2011, but concur with Justice Duffy that the


application for certiorari filed on November 7, 2011 must be


dismissed.



                               /s/ Simeon R. Acoba, Jr.


                               /s/ Sabrina S. McKenna





                                 2